TimxiN, J.
I concur in the result but not in all that is said in the opinion. I have not that confidence in my knowledge of physical situations as established by oral evidence nor in my grasp of “matters of common knowledge” which would enable me to thereby impeach and discredit a witness. I may be pardoned for doubting whether others have such power.
Testimony which is demonstrably false may no doubt be rejected, as if one should testify that the square root of 64 was 9, or that the sum of the interior angles of a triangle was greater than two right angles. Testimony might also in some cases be rejected which was so much in conflict with known natural laws that the act or event testified to would be a miracle. But not every one would agree with this last proposition. In every case, however, where the physical situation is itself derived or imagined from oral narrative, even if the latter be uncontroverted, and in all that vast number of instances where common knowledge may possibly be only common error, there should be no such rule for weighing testimony.